t c memo united_states tax_court robert weisberg and julie peterson petitioners v commissioner of internal revenue respondent docket no filed date p owned shares in an s_corporation and in personally guaranteed a line of credit to the corporation the s_corporation incurred losses in and p deducted dollar_figure of those losses on his income_tax return in date p personally took out a loan and paid off the corporation’s line of credit in the amount of dollar_figure the irs disallowed the loss on the grounds that p had insufficient basis in the s_corporation and determined a tax_deficiency a late-filing addition_to_tax and an accuracy-related_penalty held p’s guaranty of the s corporation’s line of credit did not increase his basis in the s_corporation during the year in issue therefore p may not deduct the loss in held further p is liable for the late-filing addition_to_tax under sec_6651 i r c and the accuracy-related_penalty under sec_6662 i r c robert weisberg pro_se thomas m regan and michael e o’brien for petitioner julie peterson lisa r woods for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioners robert weisberg and julie peterson a notice_of_deficiency for taxable_year pursuant to sec_6212 showing the irs’s determination_of_a_deficiency in income_tax of dollar_figure an addition_to_tax under sec_6651 for failure_to_file timely and an accuracy-related_penalty under sec_6662 petitioners brought this case pursuant to sec_6213 asking this court to redetermine the deficiency 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 the code u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure 2the notice_of_deficiency was not offered into evidence however a copy of it was attached to the petition and though respondent’s answer alleged an omission of two pages form 4089-b notice of deficiency--waiver the omission is not material and respondent otherwise alleged the same document to be the notice_of_deficiency consequently the notice_of_deficiency is judicially admitted and judicial admissions ‘eliminate the need for evidence on the subject matter of the admission ’ as admitted facts are no longer at issue 780_f2d_549 6th cir quoting seven-up bottling co v 420_fsupp_1246 e d mo affd 561_f2d_1275 8th cir after concessions the issues for decision are whether mr weisberg is entitled to deduct a loss of dollar_figure from his law firm weisberg associates inc and whether he is liable for the late-filing addition_to_tax and the accuracy-related_penalty for tax_year findings_of_fact at the time they filed their petition the petitioners resided in minnesota the following facts are based on mr weisberg’s testimony and the four exhibits that were offered into evidence in the year in issue mr weisberg was an attorney he was a shareholder apparently the 100-percent shareholder though the record is not clear of weisberg associates an s_corporation through which he practiced law in date ie before the year in issue firstar bank issued a dollar_figure line of credit to weisberg personal injury lawyers p a which we assume to be a predecessor to weisberg associates mr weisberg personally guaranteed repayment of the loan the proceeds of that line of credit were used for business_expenses of weisberg associates weisberg associate sec_3the parties stipulated that ms peterson is entitled to relief from joint liability pursuant to sec_6015 although there are three adjustments to income reflected on item of form_5278 statement--income tax changes attached to the notice_of_deficiency paragraph of the petition puts at issue only one of those three--ie the loss disallowance addressed in this opinion incurred losses in of which mr weisberg’s share was dollar_figure as of date weisberg associates owed dollar_figure on the firstar line of credit in that month mr weisberg personally borrowed dollar_figure from bremer bank and used dollar_figure of the loan proceeds to pay off weisberg associates’ firstar line of credit in mr weisberg received extensions of time to file the petitioners’ federal_income_tax return for the year and it was due to be filed date an accounting firm prepared the federal_income_tax return and it was filed on date the return reported income from a variety of sources but claimed from weisberg associates a loss of dollar_figure which reduced the total taxable_income that otherwise would have been reported the return reported a total_tax due of dollar_figure in its notice_of_deficiency issued in date the irs disallowed the weisberg associates loss on the grounds that your flow-through loss from your s_corporation is limited to your basis neither in the notice_of_deficiency nor in this lawsuit did the irs dispute the underlying deductions of weisberg associates that gave rise to the claimed loss the notice_of_deficiency determined a total corrected tax_liability of dollar_figure and a consequent deficiency of dollar_figure in date mr weisberg and ms peterson timely filed their petition disputing that deficiency i burden_of_proof opinion the irs’s deficiency determinations are generally presumed correct and mr weisberg as a petitioner in this case has the burden of establishing that the determinations in the notice_of_deficiency are erroneous see rule a 290_us_111 mr weisberg does not argue that the burden_of_proof has shifted under sec_7491 and the record suggests no basis for such a shift with respect to additions to tax and penalties the commissioner bears the burden of production and he must produce sufficient evidence showing that it is appropriate to impose an addition_to_tax or penalty in a particular case sec_7491 116_tc_438 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite ii s_corporation pass-through loss subchapter_s of the code provides that a qualifying small_business_corporation that makes the proper election referred to as an s_corporation sec_1361 is generally not subject_to income_tax sec_1363 rather its items of income deductions credits and losses pass through to its shareholders sec_1366 who then claim those items on their own income_tax returns however an s_corporation shareholder may not claim a loss deduction greater than his basis in the s_corporation sec_1366 with basis in this context consisting essentially of his investment in the corporation a taxpayer who claims a loss from an s_corporation must establish his basis in the s_corporation 174_f3d_928 8th cir 168_f3d_1098 8th cir affg tcmemo_1997_474 the record contains no information concerning mr weisberg’s basis in weisberg associates before in that year he personally guaranteed a line of credit for the firm under certain conditions debt can contribute to a shareholder’s basis in an s_corporation but those conditions are not satisfied here as we stated in 110_tc_62 affd without published opinion 194_f3d_1324 11th cir this court has held that mere shareholder guaranties of s_corporation indebtedness generally fail to satisfy the requirements of sec_1366 ie economic outlay plus a direct indebtedness between the corporation and its shareholders no form of indirect borrowing including a guaranty gives rise to indebtedness from the corporation to the shareholders for such purpose until and unless the shareholders pay part or all of the obligation prior to that crucial act liability may exist but not debt to the shareholder this court also has held that the mere guaranty of a loan does not involve any economic outlay until the guarantor pays the obligation the guarantor does not have an actual investment citations omitted emphasis added mr weisberg’s guaranty of the firm’s line of credit did not by itself increase his basis in the s_corporation consequently there is no evidence that in he had a basis in any amount in date mr weisberg incurred his own personal loan and used it to pay off the firm’s line of credit we may assume for argument’s sake that by that act he did increase his basis in the s_corporation by dollar_figure however the year in issue here is and that act in date did not increase his basis in consequently mr weisberg has not shown that he is entitled to claim any portion of the loss in sec_1366 and provides the rules for carrying such a loss over to later years but mr weisberg’s later years are not at issue here iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax i n case of failure_to_file any return on the date prescribed therefor the income_tax return was due_date on account of extensions that the irs had granted but the return was not filed until more than a month later on date respondent has thus shown that the late- filing addition_to_tax is properly imposed mr weisberg has not shown reasonable_cause for not timely filing the return or that the failure was not due to willful neglect sec_6651 he is therefore liable for the addition_to_tax under sec_6651 and he has not alleged any error in the irs’s computation of that addition iv sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax by definition an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 mr weisberg’s return reported a total_tax due of dollar_figure the notice_of_deficiency which we have upheld on the only point in dispute determined a liability ie the tax required to be shown on the return of dollar_figure and the resulting deficiency in tax is dollar_figure since percent of the tax required to be shown is dollar_figure the underpayment is well in excess of that amount and respondent has thus carried his burden under sec_7491 of producing evidence that mr weisberg is liable for a penalty equal to percent of dollar_figure ie dollar_figure a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for his treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for his treatment of that item mr weisberg made no showing that would implicate these provisions the third provision available to a taxpayer who resists the accuracy-related_penalty is sec_6664 which provides that if the taxpayer shows that there was reasonable_cause for a portion of an underpayment and that he acted in good_faith with respect to such portion no accuracy-related_penalty shall be imposed with respect to that portion whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs c f_r mr weisberg’s tax_return was prepared by an accounting firm which might indicate reliance on the advice of a tax professional but mr weisberg gave no testimony about the information he provided to that firm in particular information about his basis in his s_corporation nor about any advice he received or relied on thus mr weisberg made no showing of reasonable cause--neither on the grounds of reliance on professional advice nor on any other grounds to reflect the foregoing decision will be entered in favor of petitioner julie peterson granting her relief from joint liability under sec_6015 and will be entered in favor of respondent sustaining the deficiency against petitioner robert weisberg
